DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please note that the Examiner assigned to your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Examiner Dennis Heyer in Art Unit 1628 (Contact Information is provided below).


Acknowledgement is made of Applicant's remarks and amendments in the response filed January 18, 2021.  Acknowledgement is made of Applicant's amendment to Claims 1 and 12 further limiting the structure of the medicated hard candy product to wherein the corticosteroid and the nystatin in said product are present and consumed in a first and a second stage.  Acknowledgement is made of the cancellation of Claims 7 and 13.

Priority
This application, 16/159,564, filed 10/12/2018 is a continuation in part of 14/720,918, filed 05/25/2015, now abandoned.  14/720,918 claims priority from provisional application 62/002,954, filed 05/26/2014.


Withdrawn Rejections

Claim Rejections - 35 USC § 103
The rejection of Claims 1 – 10 and 12 – 20 under 35 U.S.C. 103 as being unpatentable over Hague et al. (US 2004/0253307) in view of Simmons (US 2014/0371179), Harris et al. (US.2006/0140989), Byas-Smith (U.S.Patent No. 5,762,963), and Cunningham et al. (US 2004/0018242) is rendered moot and is withdrawn in response to Applicant’s amendment to independent Claims 1 and 12 further limiting the structure of the medicated hard candy product administered in the instantly claimed invention.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed subject matter drawn to a method of treating, reducing, or alleviating esophageal inflammation in an individual comprising orally administering to said individual a medicated hard candy product in a first stage and a second stage, said medicated hard candy product comprising: a hard candy base material, said hard candy base material forming a substantially rigid candy product after being heated and permitted to cool for a predetermined time period; a corticosteroid, said corticosteroid being intermixed with said hard candy base material, said corticosteroid comprising one of: (i) budesonide, (ii) fluticasone, (iii) ciclesonide, (iv) beclomethasone dipropionate, and (v) mometasone furoate, said corticosteroid being effective to treat esophageal inflammation and/or the symptoms associated therewith caused by eosinophilic esophagitis; and an anti-fungal 
The prior art neither teaches nor suggests an oral dosage form, much less in the form of a hard candy or a lollipop, comprising a combination of a corticosteroid and nystatin.  Although it may have been prima facie obvious to combine a corticosteroid and nystatin in order to treat esophagitis and candidiasis, which each are individually art-recognized drugs for the treatment of esophagitis and candidiasis, the cited prior art neither teaches nor suggests an oral dosage form configured as recited in the claimed invention such individual consumes a first portion of the medicated hard candy product comprising said corticosteroid; and in the second stage, consumes a second portion of the medicated hard candy product comprising the anti-fungal medication nystatin, to treat esophageal inflammation and oropharyngeal candidiasis (caused by the corticosteroid), respectively.   Accordingly, one of ordinary skill in the art would not have been motivated to formulate a combination of any one of the corticosteroids recited in Claims 1 and 12 and nystatin as configured in amended Claims 1 and 12.
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 18 – 24 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/DENNIS HEYER/Primary Examiner, Art Unit 1628